286 F.2d 250
George Thomas STEWART, Appellant,v.UNITED STATES of America, Appellee.
No. 14068.
United States Court of Appeals Sixth Circuit.
Dec. 29, 1960.

David N. Gorman, Cincinnati, Ohio (George T. Stewart, pro se, on the brief), for appellant.
Ray Jenkins, Asst. U.S. Atty., Knoxville, Tenn.  (John C. Crawford, Jr., U.S. Atty., Knoxville, Tenn., on the brief), for appellee.
Before CECIL, WEICK and O'SULLIVAN, Circuit Judges.

ORDER.

1
This is an appeal from the United States District Court for the Eastern District of Tennessee, Northeastern Division.  The appellant was indicted for assaulting one Burce Holt with a dangerous weapon, with intent to do bodily harm, in violation of Title 18 U.S.C. 113(c).


2
He was tried before a jury and on a verdict of guilty was sentenced by the court to imprisonment for three years.  The appeal was submitted to the court upon the record, transcript of testimony of the proceedings in the trial court, briefs and oral arguments of counsel.


3
Upon review of the evidence and upon consideration of the record, briefs, oral arguments of counsel and appellant's assignments of error, we find no prejucial error in the record and trial of the case.


4
It is therefore ordered, adjudged and decreed that the judgment of the District Court be and it is hereby affirmed.